Citation Nr: 0515417	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1968 to January 
1970.

In a November 1998 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision and did not appeal, and the November 1998 
decision is final.  

The veteran submitted a request to reopen his previously 
denied claim for service connection for PTSD in July 1999.  
In a February 2000 rating decision the RO determined that the 
veteran's claim for PTSD was not well grounded and denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision and did not appeal, and the 
February 2000 decision is final.  

The veteran again submitted a request to reopen his 
previously denied claim for PTSD in March 2000.  In a January 
2001 rating decision the RO determined that new and material 
evidence had been submitted and reopened the claim, but 
denied the claim on the merits.  The veteran perfected an 
appeal of the January 2001 decision, which is now before the 
Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.  

The issue of entitlement to service connection for PTSD on 
the merits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in November 1998, and that decision became final in 
the absence of an appeal.


2.  The RO denied the veteran's claim for service connection 
for PTSD in February 2000, and that decision was not 
appealed.

3.  The evidence received subsequent to the February 2000 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The January 2001 decision in which the RO denied entitlement 
to service connection for PTSD is final, new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. § 20.1103 (2000); 
38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

Here, the VCAA notice regarding the veteran's claim was sent 
after the RO's January 2001 decision. The RO notified the 
veteran of the information and evidence needed to 
substantiate his claim for PTSD by informing him of the 
provisions of the VCAA in March 2001 and December 2003.  The 
RO informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
evidence that was relevant to the claim.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, the notice provided to the veteran in March 2001 
and December 2003 was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thereafter, the claim was readjudicated in 
February 2004 and April 2004 supplemental statements of the 
case.  Under the facts of this case, and given the favorable 
determination with regard to whether new and material 
evidence has been submitted, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, to decide the appeal with respect to the issue 
of whether new and material evidence has been submitted would 
not be prejudicial to the claimant.


Factual Background

The veteran has contended, in various statements, that he has 
PTSD due to various in-service incidents.  The veteran's 
service medical records show no evidence of a psychiatric 
disorder while in service.  The veteran's service personnel 
records reflect that his military occupational specialty 
(MOS) was that of a cannoneer, light truck driver and gunner 
while he served in Vietnam from November 1968 to January 
1970.  Specifically, from November 14, 1968 to March 31, 1969 
he was a cannoneer; from April 1, 1969 to July 21, 1969 he 
was a light truck driver; and from July 22, 1969 to January 
3, 1970 he was a gunner.  

In addition, he received the National Defense Service Medal, 
Army Commendation Medal, Republic of Vietnam Campaign Medal, 
and a Vietnam Service Medal. 

The veteran initially claimed entitlement to service 
connection for PTSD in December 1997.  Evidence considered in 
conjunction with that claim included his service medical 
records, the veteran's November 1997 personal letter, and a 
May 1998 VA PTSD examination.  

In a November 1997 letter he stated that while he was in 
Vietnam his gunner, [redacted] of Michigan, lost his hand.  
He stated that when [redacted] hand was shot, a large piece of 
flesh flew five feet and stuck to the side of his face.  He 
stated every Christmas while sleeping he can feel that piece 
of flesh on his face and he wakes up screaming.  In the 
letter he also stated that while in Vietnam his medic took 
too many Darvons and committed suicide.  He also revealed 
that in early 1970, when the airforce dropped into Cambodia, 
his group was hit very hard.  The veteran stated that a 
fellow soldier, named [redacted], was separated from 
everyone else and he still does not know what happened to 
him.  

In January 1998 the RO requested more detailed stressor 
information from the veteran.  The veteran did not respond to 
the January 1998 letter.

The May 1998 VA PTSD examination revealed the veteran 
suffered from chronic and delayed post traumatic stress 
disorder.  In a November 1998 rating decision the RO denied 
the veteran's claim due to the lack of verified stressors.

In July 1999 the veteran filed another claim for PTSD.  In 
September 1999 the RO requested more detailed stressor 
information from the veteran, but he did not respond.  The RO 
scheduled the veteran for a VA PTSD examination in October 
1999.  The veteran failed to appear for the examination.  The 
RO denied the veteran's claim in February 2000 due to the 
veteran's failure to respond to the development letter, and 
the lack of verified stressors.

In March 2000 the veteran again filed a claim for PTSD.  In a 
March 2001 letter the veteran listed five life threatening 
stressors he experienced while he served in Vietnam. First, 
while he was stationed near the South China Sea, in Soda 
Springs, [redacted], of Aubrey Michigan, was shot in the 
hand.  When Mr. [redacted] was shot, a piece of flesh from his 
hand hit the veteran's face.  Second, he witnessed a 
helicopter being struck down by a rocket.  His fellow 
soldier, [redacted] from Montana, was in the helicopter.  
When he arrived at the site of the crash, Mr. [redacted] was alive 
for about ten minutes, but he looked like "jello with bones 
sticking out."  Third, he was hit in the arm by shrapnel.  
Fourth, [redacted], from Tennessee or West Virginia, was lost or 
missing in action from the Landing Zone Kate.  Fifth, when he 
was assigned to the 5th of the 27th Artillery Heliborne, he 
rode under a helicopter in a net with the artillery in order 
to protect the helicopter and ammunition.  While he rode in 
the net, the helicopter was engaged in enemy fire.  

A VA medical examination for PTSD was performed in August 
2001.  The veteran indicated that he was not treated for 
depression or anxiety prior to service.  The veteran spoke 
about his service in Vietnam at great length.  He stated that 
he entered into the Republic of South Vietnam in November 
1968 and was assigned to the 5th/27th Artillery Heliborne 
Outfit in I Corps and their base case was located at Da Lat.  
His responsibilities included pumping ammunition, loading 
ammunition, assisting the gunner and section chief, and 
perimeter guard duty.  He stated that his base camp at Da Lat 
was rocketed or mortared every night.  

He stated that for three months he was assigned to C Company 
75th Rangers and participated in search and destroy missions, 
long range patrols and ambushes.  He indicated that this unit 
was ambushed approximately six times and three to four men 
were wounded in action.  He reported feeling scared and 
seeing a lot of bodies.  He rescued downed American pilots.  
He was exposed to booby traps and witnessed a ranger killed 
by a Himalayan sling.  He had to pull the ranger off of the 
spikes.   

He noted that while he was assigned to the First Cavalry 
Division, he was a door gunner on a helicopter for two weeks.  
He was also a gunner on a Huey gunship for two weeks which 
received incoming fire.  

He reported that in June 1969 he was located in I Corps in 
the Thua Thien Province.  In July 1969 he was located in I 
Corps at Quan Nan near Da Nang.  In October 1969 he was in II 
Corps near Plieku at Phu Yen.  In September 1969 his unit was 
relocated to IV Corps at Minh Binh in the Mekong Delta.  

The life threatening incidents that he reported included 
being at base camp with actual or immediate threat of 
incoming fire; being wounded twice by shrapnel wounds from a 
rocket; being on guard duty with enemy forces in the 
vicinity; being exposed to land mines, sniper fire, anti-
personal weapons, trip wires and booby traps while on patrol.  
He reported being on convoys over mined roads, hitting mines, 
and being exposed to enemy fire while on convoy duty.  

The veteran the reiterated the five stressors he listed in 
his March 2001 letter.  He added as a sixth item that he was 
hit by 122 pieces of shrapnel in the right arm and received 
treatment in Vietnam.  He also reported being wounded in the 
right leg.  

He indicated that when he returned from Vietnam he lost 
interest in his old pastime activities such as fishing and 
hunting.  He stated he was fired at least five times due to 
arguments with supervisors.  He reported experiencing 
flashbacks, decreased concentration, and startling easily 
while working.  After performing a mental status examination, 
the examiner diagnosed the veteran's symptoms as chronic and 
severe PTSD.  

In a June 2001 statement the veteran essentially reiterated 
all of the symptoms of PTSD that he experiences.  

Outpatient treatment records from March 2000 to March 2003.  
These records do not reveal any treatment for PTSD.  

In conjunction with this claim the veteran submitted a 
December 2003 letter from a private psychologist who 
indicated that he is treating the veteran for PTSD.  He 
stated that the veteran has been suffering from PTSD for many 
years.  He reiterated the veteran's symptoms and inability to 
hold a steady job.  He also reported instances when the 
veteran threatened violence upon others.  He stated that the 
veteran has had an unstable family life and difficulty in his 
relationship with his children.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  The change in 
the law, however, pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was initiated 
prior to that date, his claim will be adjudicated by applying 
the  regulation previously in effect.

In light of the information provided by the veteran in 
letters and in his VA examination, the Board finds that such 
evidence is new, in that it was not previously of record, and 
is material, as it bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, as new and material evidence has 
been submitted, the claim for service connection for PTSD is 
reopened.  To this extent only the appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD disability is 
reopened.


REMAND

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

Initially, the Board observes that despite the veteran's 
contentions of being involved in combat, a review of his DD 
Form 214 and service personnel records does not demonstrate 
that the veteran received any combat citations or awards.  
Moreover, although he claims to have received shrapnel 
wounds, including 122 pieces in his right arm, he did not 
receive a Purple Heart Medal, nor do his service medical 
records confirm such an injury, to include his separation 
examination.  Thus, in the absence of evidence establishing 
the veteran served in combat, his lay statements alone do not 
constitute satisfactory lay evidence of the claimed in-
service stressors.  See generally Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996); Russo v. Brown, 9 Vet. App. 46, 
50 (1996); and Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Board observes that the RO has attempted to verify the 
veteran's reported in-service stressors.  In a February 2004 
letter the U.S. Armed Services Center for Research of Unit 
Records ("USASCRUR") notified the RO that the available 
"U.S. Army casualty files do not list a casualty named Jim 
Kefer.  Nor does it list a [redacted] with the home record 
of Montana during [the veteran's] South Vietnam tour."  In 
the veteran's November 1997 statement and during his July 
2001 VA examination the veteran referred to his fellow 
soldier who was missing in action as [redacted].  Similarly, 
the person the veteran referred to as having his hand shot 
was [redacted] from Michigan in the November 1997 letter, and 
[redacted] in his March 2000 statement and June 2001 VA 
examination.  In a July 2004 statement he clarified the 
spelling to [redacted].  It is unclear whether names other 
than "[redacted]" or "[redacted]" were searched by USASCRUR.  
Further, the veteran's November 1997 letter referenced a [redacted] 
[redacted], as being the "loud-mouth" from Tennessee or West 
Virginia, who was lost or missing in action from Landing Zone 
Kate when it was being overrun.  

On remand, the RO should attempt to verify the veteran's 
claimed in-service stressors pertaining to a [redacted] or 
[redacted] from Michigan, a [redacted], and a [redacted].  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take necessary action 
to request verification from official 
sources the veteran's claimed stressors 
relating to [redacted] or [redacted] of 
Michigan, [redacted] of Montana, and [redacted] 
[redacted] of Tennessee or West Virginia, to 
include whether they were wounded in 
action, missing in action, or killed in 
action.   

2.  If any of the claimed stressors are 
verified, the RO then should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the etiology of the veteran's 
PTSD.  Send the claims folder to the 
examiner(s) for review.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner should 
provide an opinion on whether the 
verified stressors caused the veteran's 
PTSD.

3.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim 
of entitlement to service connection for 
PTSD in light of all relevant evidence 
and pertinent legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


